Citation Nr: 0709336	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 2000.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in May 2005.  A review of the record shows that the 
RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).

A March 2006 rating decision granted entitlement to service 
connection for left knee disability, thus this constitutes a 
full award of the benefit sought on appeal as to that issue.  
See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
The veteran has not submitted a jurisdiction-conferring 
notice of disagreement as to the down-stream elements of 
effective date or compensation level within the applicable 
time period.  Thus, those issues are not currently in 
appellate status.  Id.

In a July 2005 statement from the veteran, he reported that 
an anterior cervical neck fusion was performed in May 2005 
which may be related to service, and he inquired whether he 
needed to file a separate claim.  This issue is referred to 
the RO for appropriate action.



FINDINGS OF FACT

1.  Degenerative disc disease L4-L5 is causally related to 
the veteran's active duty service.

2.  The veteran does not have hearing loss disability in the 
right or left ear for VA disability compensation purposes.



CONCLUSIONS OF LAW

1.  Degenerative disc disease L4-L5 was incurred in active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  Bilateral hearing loss was not incurred or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in November 
2002.  The letter predated the February 2003 rating decision.  
See id.  Subsequently, the veteran was issued VCAA letters in 
April 2003, June 2005, April 2006, and October 2006.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The VCAA letters of record have clearly advised the veteran 
of the evidence necessary to substantiate his claims. 

In April 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The December 2006 supplemental statement of the case also 
contained notice pertaining to the evidence necessary to 
establish a disability rating and an effective date.  Despite 
initial inadequate notice provided to the veteran, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As will be discussed in more detail below, the 
Board has determined that entitlement to service connection 
for low back disability is warranted.  Thus, if the veteran 
so chooses, he will have an opportunity to initiate the 
appellate process again should he disagree with the 
disability rating or effective date assigned to the award.  
Then, more detailed obligations arise, the requirements of 
which are set forth in sections 7105(c) and 5103A.  Dingess, 
19 Vet. App. at 489.  With regard to the denial of 
entitlement to service connection for bilateral hearing loss 
disability, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service medical 
records from the Branch Medical Clinic Makalapa in Pearl 
Harbor, Hawaii.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examinations 
performed in February 2006 pertaining to both issues on 
appeal.  The examination reports obtained are thorough and 
contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

The issues before the Board include claims of service 
connection for bilateral hearing loss and low back 
disabilities.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in the 
line of duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Low back disability

Service medical records dated in September 1992 reflect that 
the veteran complained of a backache for two days.  He 
reported straining his back two days prior lifting 40 pounds.  
He reported that the severity of the pain had decreased over 
the past two days.  There was no spinal tenderness or 
erythema, no neurological deformity, and straight leg raise 
was negative.  The assessment was lower back strain.  The 
examiner prescribed bedrest, Indocin, and a heating pad.  The 
veteran was instructed to seek follow-up treatment if not 
improved.  

An examination performed for separation purposes in September 
1999 reflects that his 'spine, other musculoskeletal' and 
'lower extremities' were clinically evaluated as normal.  On 
a Report of Medical History completed by the veteran in 
September 1999, he checked the 'Yes' box with regard to 
'recurrent back pain.'  The examiner noted that the veteran 
experiences occasional mechanical low back pain, not 
considered disabling.

In December 2002, the veteran sought treatment at the Branch 
Medical Clinic Makalapa, complaining of chronic low back 
pain.  Upon physical examination, the examiner diagnosed low 
back pain.  A December 2002, x-ray examination showed focal 
moderate degenerative disc disease at L4-L5 level.  

In February 2006, the veteran underwent a VA examination.  
The veteran reported lower back pain for the past 10 years.  
He denied any antecedent event, trauma, or motor vehicle 
accident.  He reported standing for long periods during his 
naval service which caused his lower back pain.  He reported 
having stiffness, soreness and decreased range of motion at 
that time.  Upon physical examination, the examiner diagnosed 
chronic lower back pain with lumbar degenerative disc disease 
L4-5 with no neurological deficits, no symptoms/signs of disc 
herniation or nerve root involvement, and no incapacitating 
episodes, functional deficits or significant limitation in 
activities of daily living or occupation.  The examiner noted 
that vertebrabral disc degenerative changes are an universal 
and expected part of aging.  It was explained that peak 
incidence fall between 30 to 50 years old, which overlap a 
period of life when job activities increase the mechanical 
stress on the body.  There is a high incidence of 
degenerative findings in asymptomatic individuals.  MRI is 
the standard imaging modality for detecting disc pathology.  
The examiner stated that with that in mind, there is 
insufficient evidence to support an exact etiology of his 
lower back disorder.

The Board acknowledges the February 2006 VA examiner's 
opinion.  However, the fact that the veteran's low back 
disorder may be due to aging does not mean that it should not 
be service-connected if it was manifested during service.  As 
detailed, the veteran complained of a low back strain in 
September 1992, and upon separation seven years later, he 
reported recurrent back pain and the examiner noted that the 
veteran has occasional mechanical back pain.  The Board 
acknowledges that the veteran did not continually seek 
treatment for his low back pain during service, nor were his 
complaints of recurrent back pain considered disabling at the 
time of service.  In light of the evidence of low back 
complaints and symptoms during service and a diagnosis of 
degenerative disc disease at L4-L5 level approximately three 
years after separation from service, and affording the 
veteran the benefit of the doubt,  the evidence supports a 
finding that his current low back disability was manifested 
during service.  

Bilateral hearing loss 

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board has reviewed the entirety of the veteran's service 
medical records, to include all of the audiometric testing on 
file.

Specifically, the Board acknowledges audiometric testing 
performed in March 1983 showing pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
-5
0
5
LEFT
5
-5
0
0
10




The Board also acknowledges audiometric testing performed in 
December 1999 showing puretone thresholds, in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
0
10
15
LEFT
15
5
10
10
30

Moreover, the December 1999 examiner noted that there was a 
significant threshold shift 20 decibels or greater when 
comparing it with the March 1983 audiometric testing.

In February 2006, the veteran underwent a VA examination.  He 
reported decreased hearing in both ears, particularly in the 
right ear since being in service.  He had noticed difficulty 
hearing over the telephone and conversing in background 
noise.  He participated in a hearing conservation program and 
consistently used earplugs throughout his naval career.  He 
reported that he was told of a significant threshold shift on 
two occasions.  He reported noise exposure throughout his 
military career in working in propulsion in the engine rooms 
of numerous ships.  He denied occupational and recreational 
noise exposure.  Audiometric testing reflected puretone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
15
10
10
10
35

Puretone threshold average was 5 in the right ear, and 16 in 
the left ear.  Otoscopic examination revealed clear ear 
canals.  Tympanograms were normal in amplitude and pressure; 
ipsilateral acoustic reflexes were present in both ears.  All 
test results were consistent with normal middle ear function.  
Test reliability was good.  The examiner diagnosed hearing in 
both ears was within normal limits for VA purposes.  The 
examiner noted review of the veteran's claims folder 
acknowledging several audiograms dated from November 1978 
through September 1999.  The examiner stated that all tests 
showed hearing in both ears that met the VA standard of 
normal hearing.  The examiner again stated that hearing in 
both ears is within normal limits, and that no hearing loss 
resulted from military service.

Even considering the significant threshold shift 20 decibels 
or greater in December 1999 as compared with March 1983 
audiometric testing, audiometric testing performed during the 
veteran's period of active service showed that his hearing 
was within normal limits in both ears.  Moreover, on testing, 
in February 2006, his hearing was within normal limits in 
both ears.

Impaired hearing will be considered to be a disability only 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
Consequently, in this case, the veteran's hearing is within 
normal limits in both ears.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In other words, in the absence of proof of 
present disability there can be no valid claim.  As there is 
no probative medical evidence of a current hearing loss 
disability in this case, as defined by the applicable 
regulation, the claim must be denied.

As the preponderance of the evidence is against the claim of 
service connection for bilateral hearing loss disability, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107.




ORDER

Entitlement to service connection for degenerative disc 
disease L4-L5 is warranted.  To this extent, the appeal is 
granted.

Entitlement to service connection for bilateral hearing loss 
disability is not warranted.  To this extent, the appeal is 
denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


